Citation Nr: 1445475	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  05-24 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to payment of compensation under 38 C.F.R. §38 U.S.C.A. § 1151 for pancreatitis, diabetes mellitus, diabetic neuropathy of the lower extremities, tremors, and low testosterone.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1959 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board notes that the Veteran initially claimed entitlement to service connection for pancreatitis, diabetes, tremors, and low testosterone, based on his service in Korea and potential exposure to herbicides.  Such claims were denied in unappealed February 2006 and September 2006 rating decisions.  Entitlement to compensation under 38 U.S.C.A. § 1151 is an entirely separate and distinct claim, and not merely an alternative theory of entitlement; service connection is not before the Board.  In contrast, a claim of service connection for a psychiatric disorder has been pursued consistently since 2005, on alternative direct and secondary theories.

The Board has recharacterized the Veteran's claim with regard to a mental health disability to better reflect the applicable law and the evidence of record.  He has claimed service connection for nerves and stress, as well as depression; medical records show a diagnosis of bipolar disorder.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim has therefore been expanded to include all potential acquired psychiatric disorders.

The Veteran and his wife testified at a July 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  The Veteran had earlier testified before a different Veterans Law Judge on other issues; that Judge did not take testimony on the issues addressed here, and hence need not participate in the decision.  38 C.F.R. § 20.707.

The Veteran's file has been scanned and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Valproic acid was prescribed by VA doctors for treatment of bipolar disorder.

2.  Use of valproic acid was consistent with the applicable standard of medical care; no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part is shown.

3.  The Veteran consented to the continued use of valproic acid after being fully informed of the risks and potential effects of such use.

4.  An acquired psychiatric disorder, diagnosed as bipolar disorder, was not first manifested on active duty service or for many years after separation from service; it is not shown to be related to military service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits under 38 C.F.R. § 1151 for pancreatitis, diabetes mellitus, diabetic neuropathy of the lower extremities, tremors, and low testosterone are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).

2.  The criteria for service connection of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2005 and February 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained; some private records he identified as potentially relevant have been certified as unavailable based on the Veteran's inquiries or responses from the private doctors.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  No Social Security Administration (SSA) records have been obtained; SSA certified that any records it held have been destroyed.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been secured; the examiners reviewed the claims file and rendered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication.

At the Veteran's July 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

38 U.S.C.A. § 1151

The Veteran alleges that due to improper VA treatment in the late 1990's he developed additional disabilities, to include pancreatitis, diabetes mellitus, diabetic neuropathy of the lower extremities, tremors, and low testosterone.  Specifically, he reports that the prescription and use of valproic acid, a mood stabilizer also marketed as Depakote, was excessive, and resulted in damage to his pancreas.  This caused diabetes and a host of complications.  

Payment of compensation for such disabilities as if they were service-connected is possible under current law.  Benefits under 38 U.S.C.A. § 1151 are paid for disabilities "as if" they were service-connected when such are incurred in the course of VA treatment, and result from "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA or where the additional disability resulted from an event or circumstance which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Medical records clearly establish the fact of VA treatment since the mid to late 1990's at the very least, to include the prescription of valproic acid for stabilization of the Veteran's bipolar disorder.  

Current medical records further establish diagnoses of diabetes, peripheral neuropathy, low testosterone, and tremors.  It is not entirely clear if any disease of the pancreas was ever formally diagnosed; doctors appear to discuss instead gall bladder problems.  However, doctors also appear to accept the Veteran's report of past diagnosis.  Therefore, the Board assumes arguendo for purposes of this decision that all the conditions claimed by the Veteran, or their residuals, have been extant at some point during the appellate period.  Additional disabilities are therefore considered established for purposes of this decision.

However, the evidence of record fails to show any nexus between the additional disabilities and the VA treatment.  Further, even if such a nexus is established for one or more of the claimed disabilities, no instance of fault on the part of VA is demonstrated.

As to a nexus, the Veteran has submitted various internet articles and study extracts noting the varied potential side effects of valproic acid, which include pancreatitis and diabetes and its complications, as well as tremors.  Pancreatitis is listed as a rare but serious potential side effect.  He competently reports that a private treating doctor, Dr. JR, informed him of the potential for a nexus between the medication and some of his current medical problems; the doctor's records verify this.  However, a VA doctor in November 2007 reviewed the claims file and extensive medical literature, citing specific studies and treatises, and opined that no nexus was shown in this case.  He noted that many of the studies indicated that the effect of the medication was typically the opposite of that claimed by the Veteran.  Insulin production increased after meals, for example, and the form of diabetes cause din limited cases was insipidus, not mellitus.  Testosterone-type levels increased.  The medical literature showed that it was "less likely than not that his diabetes, his pancreatitis, or his low testosterone in due to the [VA Medical Center] VAMC Beckley administering valproic acid...."  Another examiner in October 2007 opined that tremors were not related to valproic acid.  While tremors were a known and common side effect of that medication, the condition was dose-related and would stop when the medication stopped.  Valproic acid-related tremors were not chronic.  In this case, the tremor symptoms did not change with the dosage variation.  The Board further notes that the Veteran stopped taking valproic acid a month prior to the examination, but tremors had continued.

Accordingly, no nexus between VA treatment and the complained of disabilities and symptomatology is shown. 

Moreover, even if a nexus were shown, there is no showing of any fault on the part of VA; use of valproic acid was appropriate and done in accordance with the applicable standard of care.  The use was accompanied by the informed consent of the Veteran.  Valproic acid, to include the Depakote formulation, is used as a mood stabilizer in treatment of bipolar disorder.  This is an accepted and common treatment, and has been at all times during the claim.  VA medication records show that in 1999, the veteran was taking eight 250 mg pills a day, with small equal doses in the morning and at noon, and a larger dose in the evening.  The total dosage was 2,000 mg.  The Veteran reports that in May and June 1999, his private doctor, Dr. JR, raised concerns over bloodwork results showing elevated lipase serum, which can be indicative of pancreas problems.  He conducted repeated blood testing through July 1999 and his notes indicate he made VA aware of his concerns and the results.  He discussed the potential problem with the Veteran.  However, he also repeatedly approved the continued use of Depakote, recommending lower dosages.

VA records show that the Veteran and his care providers discussed Dr. JR's concerns in July 1999, and his use of valproic acid was adjusted, both in form and amount.  However, the provider made clear that the gastric complaints reported by the Veteran which had prompted Dr. JR's testing were more consistent with gall bladder problems or mononucleosis, and absent elevation of other indicators in the blood work, valproic acid was not implicated.

Finally, the Board notes that VA was monitoring the Veteran on a regular, ongoing basis, performing regular blood tests and examining the Veteran to ensure continued medication compliance, safety, and efficacy.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his or her representative's informed consent. 38 C.F.R. § 3.361(d).

As to the first possibility, despite the Veteran's characterization of Dr. JR's concerns, it is clear that both VA and private doctors were well aware of the risks and benefits of valproic acid in treatment of the Veteran's bipolar disorder.  Through examination and laboratory testing, they closely monitored the Veteran's condition when using a generally medically accepted course of treatment.  Care providers were reactive to his concerns, and took steps in mid-1999 to reassure him and ensure adequate dosages of this helpful medication.  There is no indication that VA deviated from the accepted standard of care.  Even the private doctor the Veteran alleges informed him of a problem in fact approved the continued use of the medication without change in dosages; the reductions were unilaterally initiated by the Veteran, and later were reversed in large part by doctors.

As to the second possibility, informed consent is "the freely given consent that follows a careful explanation...of the proposed...course of treatment."  The explanation must include the nature of the treatment; expected benefits; reasonably foreseeable complication, risks, and side effects; alternatives; and expectations if no action were taken.  38 C.F.R. § 17.32(c).  Signature consent is not required for the prescription of oral prednisone, as here.  38 C.F.R. § 17.32(d).  Minor deviations from these requirements are acceptable so long as the fact of informed consent is not defeated; only substantial compliance is necessary.  38 C.F.R. § 3.361(d)(1)(ii).

The Board finds that the Veteran was given appropriate warnings, and his informed consent is adequately documented and inferred by the evidence of record.  While it is unclear what notice was given and consent received at the initial use of valproic acid and/or Depakote, the presumption of regularity serves to establish substantial compliance with the informed consent requirements with the prescription and use of the medication.  There is a presumption that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet.App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009).  In connection with the provision of a prescription, law and regulation obligates the provider of the medication to provide a summary of the drug's effects, risks, contraindications; such is provided routinely in all cases, and is not given specific to individual patients.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  It may therefore be presumed that the Veteran was afforded full and fair warning of all risks and benefits form the medication when it was provided.  

Further, VA and private records from May to June 1999 show extensive discussions with and explanations to the Veteran of valproic acid and its role in his treatment.  The potential side effects were discussed, both generally and in his specific case, according to the provider notes.  This counseling included the reduction of dosages to a level the Veteran was comfortable with; alternatives were discussed.  

Finally, the Board notes that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 at 107.  Even given his concerns in 1999, the Veteran elected to follow the unanimous advice of doctors for eight more years and continued to take valproic acid/Depakote.  This includes a one to two year period in which the Veteran was pursuing the current claim for 38 U.S.C.A. § 1151 benefits.  he did not stop the medication even as he alleged it was causing harm.  The Veteran has clearly indicated that regardless of actual notice, he would have undertaken the treatment, negating any failure of actual consent in this case.

In sum, there is no evidence of a nexus between VA treatment and the Veteran's pancreatitis, diabetes mellitus, diabetic neuropathy of the lower extremities, tremors, and low testosterone, nor is there a showing of any instance of fault on the part of VA in the prescription and use of valproic acid.  Payment of compensation benefits under 38 U.S.C.A. § 1151 is not warranted.

Psychiatric Disorder

The Veteran has alternatively alleged that his current mental health problems are directly related to military service, or that they are secondary to a service-connected disability.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Psychoses are a listed condition, but no qualifying psychosis is diagnosed here.  The Veteran's bipolar disorder has at times been noted to include psychotic features, but is not listed among the specific conditions defined as psychoses for purposes of service connection.  38 C.F.R. § 3.384.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to secondary service connection, to the extent the Veteran has alleged his psychiatric disability is caused or aggravated by a condition claimed under 38 U.S.C.A. § 1151, entitlement to compensation for any underlying condition has been denied, and hence must also be for any condition arising out of those conditions.  The sole condition for which the Veteran currently receives service-connected compensation is bilateral pes planus.

In July 2013, a VA psychologist reviewed the claims file and opined that there is no relationship between service-connected pes planus and the Veteran's diagnosed bipolar disorder.  She reasoned that the hallmark manic and hypomanic episodes of bipolar disorder are not brought on by an outside medical condition.  Medical literature indicated that bipolar disorder was genetic and neurobiological instead.  She did recognize that the Veteran complained of depressive mood symptoms as well, and that depressive episodes are part of a bipolar presentation.  She found, however, "no discernible relationship" between the documented symptoms and the medical condition.  In other words, there was no correlation.  This is the sole opinion of record regarding secondary service connection.  As it is negative, the preponderance of the evidence is against the claim, and secondary service connection is not warranted.

The Board would note that the Veteran's statements and opinion center around a relationship between mental health and conditions which have been adjudicated to be not related to service, such as his back and neck disabilities, or conditions claimed under 38 U.S.C.A. § 1151.  They are therefore not relevant to the current analysis.

Turning to direct service connection, the Board finds that entitlement to compensation is not warranted.  No nexus between service and currently diagnosed bipolar disorder is shown.  

Service treatment records (STRs) are negative for any complaints of or treatment for a mental disorder or symptomatology.  No mental health diagnoses are noted; the Veteran was "normal" psychiatrically at entry and separation.  There are additionally no post-service psychiatric treatment records for many years following separation; the first documentation of ongoing treatment is from the late 1990's. 

The Veteran has reported that he noted the onset of symptoms in service.  He has reported crying spells in service, and his wife has recently reported that he would send letters home complaining about the "h-hole" he was in in Korea.  Moreover, they report than soon after separation from service the Veteran sought treatment at a private hospital, and continued to see a private doctor for many years.  Such records are, according to the Veteran, unavailable due to the passage of time.  In the 1980's he again sought regular treatment.  However, the Veteran has also stated that he first sought treatment in the 1980's.

VA treatment records reveal a diagnosis of bipolar disorder.  Doctors offer no opinions on the onset or etiology of such.

A VA examination was conducted in February 2013; the examiner interviewed the Veteran and reviewed the claims file.  The veteran reported psychiatric treatment as far back as 1960, and stated he had been hospitalized for bipolar disorder several times in the 1980's.  He reported that while in service, he had been thrown from a truck.  He stated that in Korea he had broken down "and cried one time" when a new lieutenant he had known about a month was killed along the DMZ; he did not witness the death.  He sought treatment in 1963, after service, though his wife "says it was bad before I come [sic] out of service."  The Veteran was vague in describing symptoms.  VA records showed treatment began in 1998; he stated at the time that he had been seeing a private psychiatrist since 1990.  He had not been actively treated since 2007.  The examiner opined that currently diagnosed bipolar disorder was less likely than not caused by or a result of any in-service stressor or injury.  The opinion is based on the lack of available medical evidence of disability until the 1980's.

The question of nexus, then, hinges on an evaluation of the credibility of the lay statements regarding the onset of psychiatric symptoms during or soon after service.  The Board finds that, while the Veteran is competent to describe experienced symptoms such as sadness, depression, and tearfulness, and his wife can competently report her observations of his behaviors, and both can report the occurrence of events such as medical treatment, the reports of psychiatric symptomatology during service and after separation are not credible, and may not be given probative value.  

The inconsistencies in the lay statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  The Veteran has at times stated that his initial treatment was in the 1980's, and immediately after service.  Both cannot be correct.  The Veteran testified that in service he has repeated crying spells, but at examination stated he cried only once.  

Additionally, the Veteran has demonstrated that his memory is at times faulty and his recollections may be interpreted in the light most favorable to himself.  For example, his account of the reaction of Dr. JR to his use of valproic acid, slamming things on the desk and being shocked by the dosage, is completely at odds with the medical records, which show Dr. JR expressed some concern over test results but then approved continued medication use.  Similarly, his descriptions of the injuries sustained in a fall from a truck (conceded by the Board in a November 2013 decision) contradict the medical evidence and the adjudicated facts.  The Veteran sincerely believes his recollection as to what happened in service over 40 years ago; he continues to cleave to his account of severity even following the Board's findings.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.

The Board additionally finds it troublesome that other lay people, such as the Veteran's brother, have not produced statements in support of this claim as they have others, particularly where the Veteran and his wife have reported that the brother was present and active during an early psychiatric episode.  For example, in describing his recollections of the Veteran's medical history, the brother describes back problems, but makes no mention of the psychiatric problems the Veteran reports were so prevalent after service.

In sum, given the negative VA medical opinion, the lack of fully credible lay evidence of onset in or close in time to service, and the lack of corroborating medical evidence, the Board must conclude that the preponderance of the evidence is against the claim.  Service connection for an acquired psychiatric disorder is not warranted.


ORDER

Payment of compensation under 38 C.F.R. §38 U.S.C.A. § 1151 for pancreatitis, diabetes mellitus, diabetic neuropathy of the lower extremities, tremors, and low testosterone is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


